Order filed July 9, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00384-CV
                                   ____________

          IN THE INTEREST OF I.D.R., AND A.B.R., CHILDREN


                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-40587

                                       ORDER

      The reporter’s record in this case was filed May 22, 2019. On June 18, 2019,
appellant filed a motion to supplement the reporter’s record. Appellant indicates
she requested the following transcript which has not been filed with the court:

         • February 5, 2019 hearing

      Phyllis Gonzales, the official court reporter for the 308th District Court of
Harris County, is directed to file a supplemental reporter’s record containing the
requested transcripts July 29, 2019.

      If any of the requested transcripts were not recorded, Phyllis Gonzales is
directed to file a certified statement detailing which requested transcripts are not
part of the record on or before July 29, 2019.

      Appellant’s brief is due 20 days after the complete reporter’s record has
been filed or a certified statement filed that the requested transcripts are not part of
the record.

                                    PER CURIAM

Panel Consists of Justices Wise, Jewell, and Hassan.